UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7406


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICIO HERNANDEZ-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:12-cr-00039-MBS-1)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mauricio Hernandez-Martinez, Appellant Pro Se.    Julius Ness
Richardson, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mauricio         Hernandez-Martinez          seeks      to      appeal        the

Government’s opposition to a motion in his criminal case.                         This

court   may     exercise       jurisdiction       only    over    final     orders,

28 U.S.C.      § 1291     (2012),       and   certain       interlocutory          and

collateral    orders,     28   U.S.C.    § 1292    (2012);    Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     Hernandez-Martinez does not appeal from an order of

the district court.        Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented       in    the

materials     before    this    court   and   argument     would     not    aid    the

decisional process.



                                                                           DISMISSED




                                         2